By the Court:
In Bleven v. Freer, 10 Cal. 172, it was substantially held here that one who, with knowledge of all the facts and circumstances surrounding the transaction, gives to a Sheriff an accountable receipt for property levied upon as the property of another, is estopped from afterwards asserting ownership in himself, unless, at or before the giving of the receipt, he make known his claim to the officer.
This rule, applied to the facts of the case at bar, is conclusive against the claim of the appellant. The officer was permitted to levy upon the property in the first instance as being that of the Dawsons (the judgment debtors), without objection made by Dresbach; the latter afterwards received it in charge as keeper for the Sheriff, giving an accountable receipt therefor, without then disclosing his claim as owner, though the facts upon which that claim is asserted in this action were as well known to himself then as now; at the subsequent sale of the property, too, he was a bidder, and became its purchaser, purchasing it as the property of the Dawsons. These facts—to say nothing of the further fact that the plaintiff, while the property was under levy, gave *225the officer written notice of the claim of Dr. Rice (for whom he appeared as agent), and even then set up no claim whatever for himself—must certainly be held to estop him in this action, if the conduct and admissions of a party en pais can be held as estoppel in any case.
In this view, the criticisms upon the instructions given or refused, as well as the other points relied upon for a reversal, become immaterial.
Judgment and order affirmed.